        Case 1:20-cv-00440-RP Document 1 Filed 04/24/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS

                               AUSTIN DIVISION

                             CASE NO.: 1:20-cv-440

PAUL SLATTER,

              Plaintiff,
vs.

CHESAPEAKE ENERGY CORPORATION,
CHESAPEAKE OPERATING, LLC.,
TRIPLE BS CONSULTING, LLC.,
AFS PETROLOGIX, LLC.

          Defendants.
______________________________________________/

                                  COMPLAINT
                              {Jury Trial Demanded}

      Plaintiff, PAUL SLATTER (“PLAINTIFF”), through counsel, sues

Defendants,     CHESAPEAKE       ENERGY       CORPORATION,        CHESAPEAKE

OPERATING, LLC., TRIPLE BS CONSULTING, LLC., and AFS PETROLOGIX,

LLC. (Collectively “DEFENDANTS”) and alleges the following:

1.            This is an action for damages within the jurisdiction of this court

              wherein Plaintiff alleges that Defendants violated the Fair Labor

              Standards Act (FLSA), which requires employers to compensate non-

              exempt employees for their overtime work. See, 29 U.S.C. § 207(a).
                                         1
     Case 1:20-cv-00440-RP Document 1 Filed 04/24/20 Page 2 of 5




2.     At all times material hereto, Plaintiff was an FLSA non-exempt hourly

       worker (i.e. a “safety advisor”) who has been not paid and/or denied

       overtime pay required by law, for which he now seeks recovery.

3.     Plaintiff resides in this court’s venue and is a past employee of

       Defendants.

4.     At all times material hereto, Defendant, CHESAPEAKE ENERGY

       CORPORATION was a foreign (“Oklahoma”) corporation engaged in

       the business of discovering and developing of oil and natural gas assets

       and in gas gathering and compression, was licensed to transact business

       in the State of Texas, conducted business in this court’s venue, was an

       “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d)

       and at all times material hereto, engaged along with its employees in

       interstate commerce, and had annual gross sales and/or business

       volume of $500,000 or more.

5.     At    all   times   material       hereto,   Defendant,   CHESAPEAKE

       OPERATING, LLC. was a foreign (“Oklahoma”) limited liability

       company engaged in the business of discovering and developing of oil

       and natural gas assets and in gas gathering and compression, was

       licensed to transact business in the State of Texas, conducted business

       in this court’s venue, was an “employer” of the Plaintiff within the

                                      2
     Case 1:20-cv-00440-RP Document 1 Filed 04/24/20 Page 3 of 5




       meaning of 29 U.S.C. §203(d) and at all times material hereto, engaged

       along with its employees in interstate commerce, and had annual gross

       sales and/or business volume of $500,000 or more.

6.     At all times material hereto, Defendant, TRIPLE BS CONSULTING,

       LLC., was a foreign (“Louisiana”) limited liability company engaged

       in the staffing of employees to the oil industry, conducted business in

       this court’s venue, was an “employer” of the Plaintiff within the

       meaning of 29 U.S.C. §203(d) and at all times material hereto, engaged

       along with its employees in interstate commerce, and had annual gross

       sales and/or business volume of $500,000 or more.

7.     At all times material hereto, Defendant, AFS PETROLOGIX, LLC,

       was a foreign (“Louisiana”) limited liability company engaged in the

       staffing of employees to the oil industry, conducted business in this

       court’s venue, was an “employer” of the Plaintiff within the meaning

       of 29 U.S.C. §203(d) and at all times material hereto, engaged along

       with its employees in interstate commerce, and had annual gross sales

       and/or business volume of $500,000 or more.

8.     At all times material hereto, from about April 24, 2017 to November 3,

       2017) Defendant, TRIPLE BS CONSULTING, LLC. hired and placed



                                   3
      Case 1:20-cv-00440-RP Document 1 Filed 04/24/20 Page 4 of 5




        Plaintiff as a “Safety Consultant” with Defendants, CHESAPEAKE

        ENERGY CORPORATION and CHESAPEAKE OPERATING, LLC.

9.      At all times material hereto, from about November 4, 2017 to April 16,

        2020) Defendant, TRIPLE BS CONSULTING, LLC. hired and placed

        Plaintiff as a “Safety Consultant” with Defendants, CHESAPEAKE

        ENERGY CORPORATION and CHESAPEAKE OPERATING, LLC.

10.     At all times material hereto, both Defendants CHESAPEAKE

        ENERGY CORPORATION and CHESAPEAKE OPERATING, LLC.

        jointly controlled Plaintiff’s employment thereby qualifying them as

        joint employers as more fully defined by 29 C.F.R. 791.2(a).

11.     In justifiable reliance upon Defendants’ collective representations and

        promises of payment, Plaintiff accepted employment and worked for

        Defendants.

12.     During the subject time period, Defendants failed to pay Plaintiff the

        required overtime as mandated by the FLSA.

13.     Plaintiff has complied with all conditions precedent to bringing this

        suit, or same have been waived or abandoned.

14.     Plaintiff has retained the services of the undersigned and is obligated to

        pay for the legal services provided.



                                     4
         Case 1:20-cv-00440-RP Document 1 Filed 04/24/20 Page 5 of 5




                           COUNT I
       VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                      (ALL DEFENDANTS)

15.         Plaintiff reavers and realleges paragraphs 1-14 herein.

16.         Plaintiff alleges this action pursuant to the Fair Labor Standards Act

            ("FLSA"), 29 U.S.C. §§ 216 (b), that Plaintiff is entitled to: (i) time

            and-a-half overtime pay, and (ii) liquidated damages pursuant to the

            Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

17.         Plaintiff seeks recovery of damages as referenced above and further

            seeks costs, and attorney’s fees pursuant to 29 U.S.C. § 216(b).

      WHEREFORE, Plaintiff demands judgment against the Defendants, jointly

and severally, plus costs, reasonable attorney’s fees, and such other remedy as the

court deems just and appropriate.

                                       Respectfully submitted,

                                       Law Offices of Goldberg & Loren, P.A.
                                       1776 N. Pine Island Rd.
                                       Suite 224
                                       Plantation, FL 33322
                                       Phone:       (954) 585-4878
                                       Facsimile: (954) 585-4886
                                       E-Mail:      JLoren@goldbergloren.com



                                       ________________________
                                       James M Loren, Esquire
                                       Fla Bar No.: 0055409

                                         5
